DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 17 recites the limitation "a second respiratory for the second test subject, wherein values of the second respiratory is more accurate than the first respiratory rate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a second respiratory rate for the second test subject, wherein values of the second respiratory rate is more accurate than the first respiratory rate” and recommends amending. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is currently dependent on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner will interpret claim 6 as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-11, 13, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0216350 Sullivan et al., hereinafter “Sullivan”, in view of US 2019/0050987 Hsieh et al., hereinafter “Hsieh”. 
Regarding claim 1, Sullivan discloses a computer-implemented method (Abstract) of determining a heart rate and respiratory rate (Para 55) from a radio frequency signal (Para 105, 295, and 296; the signal is transmitted wirelessly and the heart rate and respiratory rate are extracted from the signal), the method comprising: inputting a first radio frequency signal representing a first test subject into a machine-learning model (Para 55, 125, and 300), wherein the first radio frequency signal is comprised within a training set for training the machine-learning model (Para 131, 135, and 321); training the machine-learning model using the first radio frequency signal (Para 131, 135, and 321); determining a first heart rate and a first respiratory rate from the first radio frequency signal using the machine-learning model (Para 105, 295, and 296 This explains that the heart rate data and the respiratory rate data are pulled from the signal that is received wirelessly. Para 300 and 321 disclose that all underlying actions are happening using the machine learning classifiers); computing an error measure by comparing the first heart rate and the first respiratory rate determined from the first radio frequency signal to a verifiable heart rate and verifiable respiratory rate for the first test subject (Para 125, 128, 218, 247, 462, and 501; these paragraphs disclose the error calculation when compared to another data set to validate their accuracy). 
Sullivan does not disclose improving a prediction accuracy of the machine-learning model by using the error measure to apply back propagation to adjust front end parameters for one or more layers of the machine-learning model.
However, Hsieh discloses a machine learning application (Abstract) and teaches improving a prediction accuracy of the machine-learning model (Para 52) by using the error measure to apply back propagation to adjust front end parameters for one or more layers of the machine-learning model (Para 60, 137, and 231).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied back propagation to adjust the front parameters as taught by Hsieh, in the invention of Sullivan, in order to improve the diagnostic process and provide the least amount of error (Hsieh; Para 137).
Regarding claim 2, Sullivan discloses applying the machine-learning model to a second radio frequency signal representing a second test subject to predict a second heart rate and second respiratory rate for the second test subject (Para 55, 175, and 300), wherein values of the second heart rate and the second respiratory rate are more accurate than the first heart rate and the first respiratory rate (Para 175 and 425; the second set is used for validation of more accurate results).
Regarding claim 4, Sullivan discloses the machine-learning model (Abstract) is of a type selected from a group consisting of: an artificial neural network; a recurrent neural network (RNN); a convolutional neural network (CNNs): a deep belief network; a Deep Learning network; a decision tree; a kernel-based method, and a logistic regression; and a combination of one or more machine-learning models (Para 397-398; logistic regression).
Regarding claim 5, Sullivan discloses the machine-learning model (Abstract) 
Sullivan does not disclose a convolutional neural network comprising one or more layers, and wherein each layer comprises a I-D convolution layer and a max-pooling layer.
However, Hsieh teaches a convolutional neural network (Para 55) comprising one or more layers (Para 229), and wherein each layer comprises a 1-D convolution layer and a max-pooling layer (Para 79, 224, and 229; the layers can be n-dimensional).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught that the neural network is formed of multiple layers including convolutional and pooling layers as taught by Hsieh, in the invention of Sullivan, in order to apply deep learning methods that are capable of training themselves at identifying the good features for analysis when dealing with raw data (Hsieh; Para 51).
Regarding claim 10, Sullivan discloses a non-transitory computer-readable storage medium (Para 5) having stored thereon, computer executable instructions that, if executed by a computer system cause the computer system to perform a method (Para 5) of determining a heart rate (Para 55) from a wireless signal (Para 105, 295, and 296; the signal is transmitted wirelessly and the heart rate is extracted from the signal), the method comprising: inputting a first wireless signal obtained from a first test subject into a machine-learning model (Para 55, 125, and 300), wherein the first wireless signal is comprised within a training set for training the machine-learning model (Para 131, 135, and 321); training the machine-learning model using the first wireless signal (Para 131, 135, and 321): extracting a first heart rate from the first wireless signal using the machine- learning model (Para 105, 295, and 296 This explains that the heart rate data is pulled from the signal that is received wirelessly. Para 300 and 321 disclose that all underlying actions are happening using the machine learning classifiers); comparing the first heart rate extracted from the wireless signal to a verifiable heart rate for the first test subject to compute an error measure (Para 125, 128, 218, 247, 462, and 501; these paragraphs disclose the error calculation when compared to another data set to validate their accuracy). 
Sullivan does not disclose using the error measure to apply back propagation to adjust front end parameters for one or more layers of the machine-learning model to improve a prediction accuracy of the machine-learning model.
However, Hsieh discloses using the error measure to apply back propagation to adjust front end parameters for one or more layers of the machine-learning model (Para 60, 137, and 231) to improve a prediction accuracy of the machine-learning model (Para 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied back propagation to adjust the front parameters as taught by Hsieh, in the invention of Sullivan, in order to improve the diagnostic process and provide the least amount of error (Hsieh; Para 137).
Regarding claim 11, Sullivan discloses the method further comprises: applying the machine-learning model to a second wireless signal obtained from a second test subject to predict a second heart rate for the second test subject (Para 55, 175, and 300), wherein a value of the second heart rate is more accurate than the first heart rate (Para 175 and 425; the second set is used for validation of more accurate results).
Regarding claim 13, Sullivan discloses the machine-learning model (Abstract).
Sullivan does not disclose a convolutional neural network comprising one or more layers, and wherein each layer comprises a 1-D convolution layer.
However, Hsieh teaches a convolutional neural network (Para 55) comprising one or more layers (Para 229), and wherein each layer comprises a 1-D convolution layer (Para 79, 224, and 229; the layers can be n-dimensional).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught that the neural network is formed of multiple layers including convolutional layers as taught by Hsieh, in the invention of Sullivan, in order to apply deep learning methods that are capable of training themselves at identifying the good features for analysis when dealing with raw data (Hsieh; Para 51).
Regarding claim 16, Sullivan discloses a system (Abstract and Para 5) for determining a respiratory rate (Para 55) from a radio frequency signal (Para 105, 295, and 296; the signal is transmitted wirelessly and respiratory rate is extracted from the signal), the system comprising: a memory (Para 264) for storing a time-domain representation of one or more radio frequency signals (Para 264 and 300; the memory stores time information related to the acquisition of the signal wirelessly), instructions associated with a neural network and a process of determining the respiratory rate from the radio frequency signal (Abstract, Para 5, 55, 296, and 300); a processor coupled to the memory (Para 264), the processor configured to operate in accordance with the instructions (Para 5) to: input a first radio frequency signal obtained from a first test subject into the neural network (Para 55, 125, and 300), wherein the first radio frequency signal is comprised within a training set for training the neural network (Para 131, 135, and 321): train the neural network using the first radio frequency signal (Para 131, 135, and 321); extract a first respiratory rate from the first radio frequency signal using the neural network (Para 105, 295, and 296 This explains that the respiratory rate data is pulled from the signal that is received wirelessly. Para 300 and 321 disclose that all underlying actions are happening using the machine learning classifiers); compare the first respiratory rate determined from the first radio frequency signal to a verifiable respiratory rate for the first test subject to compute an error measure (Para 125, 128, 218, 247, 462, and 501; these paragraphs disclose the error calculation when compared to another data set to validate their accuracy).
Sullivan does not disclose use the error measure to apply back propagation to adjust front end parameters for one or more layers of the neural networks to improve a prediction accuracy of the neural network.
However, Hsieh teaches use the error measure to apply back propagation to adjust front end parameters for one or more layers of the neural networks (Para 60, 137, and 231) to improve a prediction accuracy of the neural network (Para 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied back propagation to adjust the front parameters as taught by Hsieh, in the invention of Sullivan, in order to improve the diagnostic process and provide the least amount of error (Hsieh; Para 137).
Regarding claim 17, Sullivan discloses the processor (Para 5) is further configured to: apply the neural network to a second radio frequency signal obtained from a second test subject to predict a second respiratory rate for the second test subject (Para 55, 175, and 300), wherein values of the second respiratory rate is more accurate than the first respiratory rate (Para 175 and 425; the second set is used for validation of more accurate results).
Regarding claim 18, Sullivan discloses the processor (Para 5 and 258) is an ARM processor (Par 258).
Regarding claim 20, Sullivan discloses the neural network (Abstract). 
Sullivan does not disclose a convolutional neural network comprising one or more layers, wherein each layer comprises a 2-D convolution layer.
However, Hsieh teaches a convolutional neural network (Para 55) comprising one or more layers (Para 229), wherein each layer comprises a 2-D convolution layer (Para 79, 224, and 229).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught that the neural network is formed of multiple layers including convolutional layers as taught by Hsieh, in the invention of Sullivan, in order to apply deep learning methods that are capable of training themselves at identifying the good features for analysis when dealing with raw data (Hsieh; Para 51).
Regarding claim 21, Sullivan discloses the neural network (Abstract and Para 125) 
Sullivan does not disclose a type selected from a group consisting of: a recurrent neural network (RNN): a convolutional neural network (CNNs); a deep belief network; and a Deep Learning network. 
However, Hsieh teaches a type selected from a group consisting of: a recurrent neural network (RNN): a convolutional neural network (CNNs); a deep belief network; and a Deep Learning network (Para 55 and 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught that the neural network is a convolutional neural network as taught by Hsieh, in the invention of Sullivan, in order to apply deep learning methods that are capable of training themselves at identifying the good features for analysis when dealing with raw data (Hsieh; Para 51).

Claims 3, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0216350 Sullivan et al., hereinafter “Sullivan”, in view of US 2019/0050987 Hsieh et al., hereinafter “Hsieh”, further in view of US 2017/0123058 Yavari et al., hereinafter “Yavari”.
Regarding claim 3, Sullivan discloses all the limitations of claim 1.
Sullivan does not disclose prior to the inputting: converting the first radio-frequency signal into a time-domain signal: and performing a de-noising operation on the time-domain signal.
However, Yavari discloses a method of using radio signals (Para 70) and extracting physiological data (Para 93) and teaches converting the first radio-frequency signal into a time-domain signal (Para 70 and 89): and performing a de-noising operation on the time-domain signal (Para 92).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have converted the frequency signal to a time domain signal as taught by Yavari, in the invention of Sullivan, in order to reads the data in incremented windows to determine patterns in the physiological parameters of interest (Yavari; Para 89 and 92).
Regarding claim 12, Sullivan discloses all the limitations of claim 10.
Sullivan does not disclose prior to the inputting: converting the wireless signal into a time-domain signal.
However, Yavari teaches prior to the inputting: converting the wireless signal into a time-domain signal (Para 70 and 89).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have converted the frequency signal to a time domain signal as taught by Yavari, in the invention of Sullivan, in order to reads the data in incremented windows to determine patterns in the physiological parameters of interest (Yavari; Para 89 and 92).
Regarding claim 14, Sullivan discloses all the limitations of claim 10. 
Sullivan does not disclose the wireless signal is a Frequency-modulated continuous-wave (FM-CW) radar signal.
However, Yavari teaches the wireless signal is a Frequency-modulated continuous-wave (FM-CW) radar signal (Para 132).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a FM-CW radar signal as taught by Yavari, in the invention of Sullivan, in order to determine the parameters based on different locations of the subject (Yavari; Para 132).
Regarding claim 19, Sullivan discloses the processor (Para 5).
Sullivan does not disclose perform post-processing on the second respiratory rate to filter out an influence of harmonics associated with the second respiratory rate.
However, Yavari teaches perform post-processing on the second respiratory rate to filter out an influence of harmonics associated with the second respiratory rate (Para 73, 83, 141).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a filter to remove noise as taught by Yavari, in the invention of Sullivan, in order to filter out specific frequency components (Yavari; Para 83).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0216350 Sullivan et al., hereinafter “Sullivan”, in view of US 2019/0050987 Hsieh et al., hereinafter “Hsieh”, further in view of US 2018/0285682 Najibi et al., hereinafter “Najibi”.
Regarding claim 6, Sullivan discloses all the limitations of claim 1.
Sullivan does not disclose an output of the one or more layers is averaged using an average-pooling layer.
However, Najibi discloses an output of the one or more layers (Para 105) is averaged using an average-pooling layer (Para 105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have averaged the layers using average-pooling as taught by Najibi, in the invention of Sullivan, in order to down-sample the image based on a predetermined region partition (Najibi; Para 105).

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0216350 Sullivan et al., hereinafter “Sullivan”, in view of US 2019/0050987 Hsieh et al., hereinafter “Hsieh”, further in view of US 2017/0123058 Yavari et al., hereinafter “Yavari”, further in view of US 2018/0174575 Bengio et la., hereinafter “Bengio”.
Regarding claim 7, Sullivan discloses all the limitations of claim 3. 
Sullivan does not disclose the training comprises: discretizing the time-domain signal; representing an output of the discretizing as one or more embedding vectors: performing convolution and max-pooling operations on the one or more embedding vectors using one or more layers of the machine-learning model: and performing a channel average-pooling operation on an output of the one or more layers of the machine-learning model to yield a single vector with average values.
However, Bengio discloses a method applied by a computer program (Abstract) and teaches the training (Para 48) comprises: discretizing the time-domain signal (Para 29; applies inverse Fourier transform to apply pooling in time domain); representing an output of the discretizing as one or more embedding vectors (Para 47 and 51): performing convolution and max-pooling operations on the one or more embedding vectors using one or more layers of the machine-learning model (Para 35): and performing a channel average-pooling operation on an output of the one or more layers of the machine-learning model to yield a single vector with average values (Para 35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included discretizing the time domain signal and representing its output as vectors as taught by Bengio, in the invention of Sullivan, in order to speed up the neural network process and allow the first few layers of the network to learn the raw data (Bengio; Para 29 and 42).
Regarding claim 8, Sullivan discloses determining the first heart rate and the first respiratory rate (Para 105, 295, and 296); and a band-pass filter on a vector (Para 429).
Sullivan does not disclose prior to the comparing: performing a band-pass filter operation on values in the single vector outputted from the average-pooling operation; and wherein the determining the first heart rate and the first respiratory rate comprises performing a Fast Fourier Transform (FFT) operation on the values in the single vector subsequent to the band-pass filter.
However, Bengio teaches prior to the comparing: performing a band-pass filter operation on values in the single vector outputted from the average-pooling operation (Para 9 and 51); and performing a Fast Fourier Transform (FFT) operation on the values in the single vector subsequent to the band-pass filter (Para 47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have performed a band-pass filter and FFT on the vector as taught by Bengio, in the invention of Sullivan, in order to have a neural network trained as an acoustic model that includes one or more long-short term memory layers and multiple hidden layers (Bengio; Para 9).
Regarding claim 15, Sullivan discloses all the limitations of claim 12. 
Sullivan does not disclose the training comprises: discretizing the time-domain signal; representing an output of the discretizing as one or more embedding vectors: performing convolution and max-pooling operations on the one or more embedding vectors using one or more layers of the machine-learning model: and performing a channel average-pooling operation on an output of the one or more layers of the machine-learning model.
However, Bengio teaches the training (Para 48) comprises: discretizing the time-domain signal (Para 29; applies inverse Fourier transform to apply pooling in time domain); representing an output of the discretizing as one or more embedding vectors (Para 47 and 51): performing convolution and max-pooling operations on the one or more embedding vectors using one or more layers of the machine-learning model (Para 35): and performing a channel average-pooling operation on an output of the one or more layers of the machine-learning model (Para 35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included discretizing the time domain signal and representing its output as vectors as taught by Bengio, in the invention of Sullivan, in order to speed up the neural network process and allow the first few layers of the network to learn the raw data (Bengio; Para 29 and 42).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0216350 Sullivan et al., hereinafter “Sullivan”, in view of US 2019/0050987 Hsieh et al., hereinafter “Hsieh”, further in view of US 2017/0123058 Yavari et al., hereinafter “Yavari”, further in view of US 2018/0174575 Bengio et la., hereinafter “Bengio”, further in view of US 2006/0271354 Sun et al., hereinafter “Sun”.
Regarding claim 9, Sullivan discloses all the limitations of claim 1.
Sullivan does not disclose comparing an output of the band-pass filter operation with the first radio frequency signal to determine a decoder loss; and using the decoder loss to apply back propagation to adjust the front end parameters for the one or more layers of the machine-learning model to reduce noise in results obtained from the machine-learning model.
However, Hsieh teaches using the decoder loss to apply back propagation (Para 60, 137, 231, and 260) to adjust the front end parameters for the one or more layers of the machine-learning model to reduce noise in results obtained from the machine-learning model (Para 60, 137, 231, and 260).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the decoder loss to apply back propagation to adjust the front parameters as taught by Hsieh, in the invention of Sullivan, in order to improve the diagnostic process and provide the least amount of error (Hsieh; Para 137).
Sullivan and Hsieh do not disclose comparing an output of the band-pass filter operation with the first radio frequency signal to determine a decoder loss.
However, Sun teaches comparing an output of the band-pass filter operation with the first radio frequency signal to determine a decoder loss (Para 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have compared an output of the band-pass filter operation with the first radio frequency signal to determine a decoder loss as taught by Sun, in the invention of Sullivan, in order to result in a reconstructed composite signal (Sun; Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792